UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ANTHONY DIAZ,

                   Petitioner,
                                         MEMORANDUM & ORDER
            v.
                                          13-cr-259 (KAM)
UNITED STATES OF AMERICA,                 17-cv-7609 (KAM)

                 Respondent.
----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

            On March 13, 2015, the Court sentenced Anthony Diaz

(“Mr. Diaz”), a U.S. permanent resident, to five months’

imprisonment for conspiracy to commit access device fraud in

violation of 18 U.S.C. § 1029(b)(2).    On December 4, 2015, eight

months after the Court entered judgment, Mr. Diaz filed a notice

of appeal.    The Government moved to dismiss Mr. Diaz’s appeal as

untimely.    In response, Mr. Diaz conceded that his notice of

appeal was untimely, but asked the Second Circuit to

nevertheless hear it in the interest of justice.

            The Second Circuit granted the Government’s motion to

dismiss Mr. Diaz’s appeal as untimely.    However, the Second

Circuit further ordered that the action be remanded to the

district court to convert Mr. Diaz’s notice of appeal into a

petition for habeas corpus, after first providing Mr. Diaz the

opportunity to withdraw the notice rather than having it so

recharacterized.    On remand, the district court granted Mr. Diaz



                                  1
the opportunity to withdraw his notice of appeal.    Mr. Diaz did

not elect to do so, and separately consented to the conversion

of his notice of appeal into a § 2255 petition.

          Presently before the Court is Mr. Diaz’s petition to

vacate his judgment of conviction pursuant to 28 U.S.C. § 2255.

Mr. Diaz alleges that his trial counsel, Michael Paul, Esq.

(“Mr. Paul”), provided ineffective assistance: (1) at pleading,

by misinforming Mr. Diaz of the immigration consequences of his

plea; (2) at sentencing, for unspecified reasons; and (3) in

failing to file a requested appeal.    For the reasons set forth

below, the Court finds that Mr. Diaz’s claims are without merit.

Mr. Diaz’s petition is DENIED.

                              Background

          Mr. Diaz immigrated to the United States from the

Dominican Republic in 2000.    (ECF No. 431, Response to Order to

Show Cause, Ex. C (Sentencing Transcript) (“Sent. Tr.”), at

19:06-21.)   Mr. Diaz is a citizen of the Dominican Republic and

a permanent resident of the United States.    (Id. at 04:05-09.)

  I.   The Indictment

          On November 14, 2013, a grand jury in the Eastern

District of New York returned an indictment charging Mr. Diaz

with one count of Conspiracy to Commit Access Device Fraud in

violation of 18 U.S.C. § 1029.    (ECF No. 107, Superseding (S-2)

Indictment (“Ind.”), ¶ 10.)    The indictment arose from a global


                                  2
fraud scheme to steal bank account numbers from foreign banks

and then use the compromised account numbers to withdraw funds

from automated teller machines (“ATMs”) totaling approximately

$2.7 million, and causing greater losses.     (Id. ¶¶ 1-10.)   The

cashing crew, of which Mr. Diaz was a member, withdrew roughly

$2.4 million using compromised Bank Muscat account numbers and

the balance using compromised National Bank of Ras Al-Khaimah

account numbers.     (Id. ¶¶ 4-9.)   The indictment alleged that, as

part of this scheme, “[Mr. Diaz] [personally] conducted

approximately nine withdrawals totaling approximately $7,227

using [a] compromised Bank Muscat account number from an ATM

located in Manhattan, New York” on or about February 19, 2013.

(Id. ¶ 11(d).)     (The Government, however, contended that its

investigation revealed Mr. Diaz “withdrew at least, though

likely more than, $20,000.”     (ECF No. 351, Government Sentencing

Memorandum (“Gov’t Sent. Mem.”), at 5).)

  II.   The Plea

          On May 13, 2014, Mr. Diaz agreed to plead guilty to

access device fraud conspiracy.      (ECF No. 431, Response to Order

to Show Cause, Ex. A (Plea Agreement) (“Plea Ag.”), ¶ 1.)      The

plea agreement indicated that Mr. Diaz would face an estimated

advisory Guidelines range of 30 to 37 months.     (Id. ¶ 2.)   Mr.

Diaz “agree[d] not to file an appeal or otherwise challenge, by

petition pursuant to 28 U.S.C. § 2255 or any other provision,


                                     3
the conviction or sentence in the event that the Court impose[d]

a term of imprisonment of 41 months or below.”    (Id. ¶ 4.)

          Mr. Diaz’s plea agreement set forth the potential

immigration consequences of his guilty plea.    By signing, Mr.

Diaz acknowledged that he “may be subject to removal [from the

United States].”   (Id. ¶ 4.)   Specifically,

     [Mr. Diaz] recognize[d] that pleading guilty may have
     consequences with respect to [his] immigration status if
     [he] [was] not a citizen of the United States. Under
     federal law, a broad range of crimes are removable
     offenses, including the offense to which [Mr. Diaz] [was]
     pleading guilty. Indeed, because [Mr. Diaz] [pleaded]
     guilty to a violation of 18 U.S.C. §1029(b)(2), removal
     [was] presumptively mandatory. Removal and other
     immigration consequences are the subject of a separate
     proceeding, however, and [Mr. Diaz] underst[ood] that no
     one, including [his] attorney or the District Court,
     [could] predict with certainty the effect of [his]
     conviction on [his] immigration status.

(Id. ¶ 14.)   Mr. Diaz “nevertheless affirm[ed] that [he]

want[ed] to plead guilty regardless of any immigration

consequences that [his] plea may entail, even if the consequence

[was] [his] automatic removal from the United States.”    (Id.)

          Mr. Diaz appeared for a plea hearing before the

undersigned judge the same day.    Mr. Diaz represented that he

understood the plea agreement and its terms:

     THE COURT: [Y]ou have entered into [a plea] agreement with
     the government, which we have marked as Court Exhibit One.
     Let me ask you sir, whether your signature appears on the
     last page of that agreement? Is that your signature?
     MR. DIAZ: Yes, that’s me.




                                  4
     THE COURT: Before signing this document, did you have a
     chance to read and discuss all the terms of this agreement
     with your lawyer?
     MR. DIAZ: Yes.
     THE COURT: Do you understand what this agreement provides?
     MR. DIAZ: Yes.
     THE COURT: By signing this agreement, do you intend to
     indicate that you both understand and agree to the terms of
     the agreement?
     MR. DIAZ: Yes.

(ECF No. 431, Response to Order to Show Cause, Ex. B (Plea

Transcript) (“Plea Tr.”), at 10:12-11:07.)   Mr. Diaz confirmed

that he understood he faced an estimated advisory Guidelines

sentencing range of 30 to 37 months’ imprisonment (id. at 15:04-

10) and that, by entering into the plea agreement, he waived his

right to appeal or challenge pursuant to 28 U.S.C. § 2255 his

conviction or sentence in the event the Court imposed a sentence

of 41 months or less (id. at 16:17-17:01).

          Mr. Diaz also confirmed that he understood the

potential immigration consequences of his plea.   Mr. Diaz knew

he could be subject to removal from the United States and had

discussed the removal provision with his attorney:

     THE COURT: [P]aragraph 14 of your agreement[] discusses and
     informs you that you acknowledge that you will be subject
     to removal from the United States. Now, certain offenses
     will result, in someone who is not a citizen, being removed
     and sent to their home country. Do you understand?

     MR. DIAZ: Yes, I do.




                                5
     THE COURT: Have you discussed this provision with your
     lawyer, that you face the prospect of being removed from
     the United States?

     MR. DIAZ: Yes, I do.

     THE COURT: All right. The government informs you and you
     acknowledge in your agreement at paragraph 14 that your
     removal from the United States is presumed to be mandatory.
     In other words, it’s highly likely that you will be removed
     from the United States. Do you understand?

     MR. DIAZ: Yes.

     THE COURT: I don’t have authority in relation to your
     ability to stay here in [the] United States; that’s for a
     different court, a different proceeding, but it is likely,
     if you do plead guilty, that will make you subject to
     removal. Do you understand?

     MR. DIAZ: Yes, I do.

(Id. at 12:16-13:13.)

          Finally, Mr. Diaz confirmed the voluntary and knowing

nature of his plea and expressed that no one made any promises

to him about what sentence he would receive:

     THE COURT: What is your plea; guilty or not guilty?
     MR. DIAZ: Guilty.
     THE COURT: Are you making the plea of guilty voluntarily
     and of your own free will?
     MR. DIAZ: Yes.
     THE COURT: Has anyone threatened you or forced you to plead
     guilty?
     MR. DIAZ: No.
     THE COURT: Other than your agreement with the government,
     did anyone make any promise to you that has caused you to
     plead guilty?
     MR. DIAZ: No.




                                6
      THE COURT: Did anyone make any promise to you about what
      your sentence would be?
      MR. DIAZ: No.

(Id. at 18:11-25.)     After Mr. Diaz allocuted to his conduct in

connection with the charged access device fraud conspiracy, the

Court accepted his plea of guilty.

  III. The Sentence

           Mr. Paul filed a 31-page submission on Mr. Diaz’s

behalf in advance of sentencing.         (See generally ECF No. 347,

Defendant’s Sentencing Letter.)        Mr. Paul argued that Mr. Diaz’s

role in the conspiracy related exclusively to the Bank of Muscat

operation, in which Mr. Paul claimed that Mr. Diaz withdrew less

than five thousand dollars, 1 and that he received only a few

hundred dollars as compensation.         (Id. at 2.)   Mr. Paul argued

for a departure from the Guidelines range based on his view that

Mr. Diaz’s involvement in the instant offense represented

aberrant behavior in an otherwise law-abiding life.           (Id. at 1-

2.)   Mr. Paul also asked the Court to consider “the fact that

[Mr. Diaz] will most likely be deported as a result of his

conviction back to the Dominican Republic, a country where [Mr.




1 Mr. Diaz allocuted that on “February 19, 2013, [he] walked to ATM[s] [of]

around nine different banks, and [he] took approximately, like, $7,000.
(Plea Tr. 19:01-14.) Mr. Diaz again confirmed moments later that “the amount
that [he] withdr[e]w in total from those nine different ATM transactions was
about $7,500 — $7,227.” (Id. at 21:25-22:03.)


                                     7
Diaz] has not resided since childhood.”      (Id. at 3.)    Mr. Paul

requested a non-custodial sentence.      (Id.)

          The Government filed its submission shortly

thereafter.    (Gov’t Sent. Mem.)    The Government agreed that Mr.

Diaz participated only in the Bank of Muscat Unlimited

Operation.    (Id. at 3.)    But the Government challenged Mr.

Paul’s assertion that Mr. Diaz withdrew less than five thousand

dollars, noting its investigation revealed Mr. Diaz withdrew “at

least, though likely more than,” $20,000.        (Id. at 5.)

          Mr. Diaz appeared before the undersigned judge for

sentencing on March 13, 2015.      (See generally Sent Tr.)      Mr.

Diaz confirmed that he did not wish to contest the guilty plea

he entered on January 21, 2014.      (Id. at 05:22-25.)    Mr. Diaz

also confirmed that he read and understood his attorney’s

sentencing submission.      (Id. at 05:10-19.)    In pronouncing Mr.

Diaz’s sentence, the Court noted that it “ha[s] no authority

over anything related to [Mr. Diaz’s] immigration status or the

decisions whether [he] stay[s] or go[es] into some sort of

immigration proceedings.”      (Id. at 08:03-05.)    The Court

sentenced Mr. Diaz to five months in custody and three years of

supervised release, with special conditions.        (Id. at 23:24-

25:20.)

          The Court reminded Mr. Diaz of his right to appeal his

sentence, subject to any waiver in his plea agreement.         (Id. at


                                    8
17:07-09.)    The Court noted that the validity of any waiver of

Mr. Diaz’s appellate rights would be a question for the court of

appeals, and that if Mr. Diaz wished to file an appeal, he “must

do so . . . within fourteen days of judgment being entered.”

(Id. at 17:09-17.)      Mr. Paul confirmed that he would “file a

timely Notice of Appeal” if Mr. Diaz chose to exercise his

appellate rights.      (Id. at 17:18-22.)

                           Procedural History

            On March 16, 2015, the Court entered judgment

convicting Mr. Diaz of Conspiracy to Commit Access Device Fraud,

a Class D felony, in violation of 18 U.S.C. §§ 1029(b)(2) and

(c)(1)(A)(ii).    (ECF No. 364, Judgment, at 1.)

  I.      The Appeal

            On December 4, 2015, Mr. Diaz filed a notice of

appeal.    (See generally ECF No. 393, Notice of Appeal.)    Before

Mr. Diaz filed his brief and appendix, the Government filed a

motion to dismiss Mr. Diaz’s notice of appeal as untimely.

United States of America v. Lajud-Pena (Diaz), No. 15-3915 (2d

Cir.) (ECF No. 13, Declaration in Support of Motion to Dismiss

Appeal).    Mr. Diaz intended to argue on appeal that he received

ineffective assistance of counsel at pleading because Mr. Paul

misinformed him of the immigration consequences of his guilty

plea.   Lajud-Pena (Diaz), No. 15-3915 (ECF No. 13, Opposition to

Motion to Dismiss Notice of Appeal, ¶¶ 5, 7).      Mr. Diaz asserted


                                    9
that this ineffective assistance rendered his appeal waiver

unenforceable.   (Id. ¶ 6.)   Although Mr. Diaz acknowledged the

untimeliness of his appeal, he asked the Second Circuit to

accept it in the interest of justice on the grounds that Mr.

Paul had allegedly failed to timely file a requested appeal.

(Id. ¶¶ 8-10.)

          On July 19, 2016, the Second Circuit issued a Summary

Order granting the Government’s motion to dismiss Mr. Diaz’s

appeal as untimely.   (ECF No. 401, Summary Order.)   The court

acknowledged, however, that Mr. Diaz “filed his untimely notice

of appeal within the one-year statute of limitations for filing

habeas petitions laid out in the Antiterrorism and Effective

Death Penalty Act (‘AEDPA’), 28 U.S.C. § 2255(f), and filed his

response to the Government’s motion to dismiss one week later,

seeking to reinstate his right to appeal on the theory that his

counsel was ineffective in failing to timely file an appeal of

his conviction.”   (Id.)   Because “[s]uch a claim could properly

be brought pursuant to a 28 U.S.C. § 2255 motion,” rather than

ending the action entirely, the Second Circuit further ordered

that “the case be remanded to the district court with

instructions to convert [Mr. Diaz’s] notice of appeal (as

supplemented by [Mr. Diaz’s] brief claiming ineffectiveness

resulted in his failure to timely file his appeal) into a

petition for habeas corpus, after first providing ‘[Mr. Diaz]


                                 10
the opportunity to withdraw the [notice] rather than have it so

recharacterized.’”      (Id. (quoting Adams v. United States, 155

F.3d 582, 582 (2d Cir. 1998)).)        The Second Circuit issued its

mandate on August 10, 2016.       (ECF No. 404, Mandate of USCA.)

    II.   The Instant Petition

            On July 28, 2016, in accordance with the Second

Circuit’s directive, the Court ordered Mr. Diaz to indicate

whether he wished to withdraw his notice of appeal, rather than

having it re-characterized as a petition for habeas corpus

relief.    (ECF Docket Order, July 28, 2016.)         Mr. Diaz did not

withdraw his notice of appeal, and separately consented to its

conversion into a habeas petition.         See Lajud-Pena (Diaz), No.

15-3915 (2d Cir.) (ECF No. 48, Letter from Petitioner)

(“[A]ppellant Anthony Diaz consents to the conversion of his

Notice of Appeal into a petition for habeas corpus.”).             The

Court then converted Mr. Diaz’s notice of appeal into a petition

to vacate his judgment of conviction pursuant to 28 U.S.C. §

2255 and directed the parties to submit a joint briefing

schedule for supplemental briefing on the petition, to bolster

the arguments raised before the Second Circuit. 2          (ECF Docket

Order Aug. 12, 2016.)




2 Mr. Diaz’s filings with the Second Circuit make identical legal arguments
and factual assertions to those made before this Court. See Lajud-Pena
(Diaz), No. 15-3915 (2d Cir.) (ECF No. 13, Opposition to Motion to Dismiss).


                                     11
           On February 14, 2017, Mr. Diaz’s habeas counsel, B.

Alan Seidler (“Mr. Seidler”), filed a Verified Declaration in

support of Mr. Diaz’s petition for habeas relief.     (ECF No. 424,

Declaration (“Seidler Decl.”).)    Mr. Seidler argued that Mr.

Paul provided ineffective assistance of counsel: (1) at

pleading, by misinforming Mr. Diaz of the immigration

consequences of his plea (specifically, by informing him that

his crime of conviction would not qualify as an “aggravated

felony” for immigration purposes if he received a sentence of no

more than one year in custody); (2) at sentencing, for

unspecified reasons; and (3) in failing to file a requested

appeal.   (Id. ¶¶ 1, 7.)

           On January 13, 2020, on court order, Mr. Paul

submitted a sworn affirmation responding to the allegations made

in Mr. Seidler’s declaration.    (ECF No. 444, Paul Affirmation

(“Paul Aff.”).)   Regarding Mr. Diaz’s allegation that Mr. Paul

misinformed him of the consequences of his guilty plea, Mr. Paul

affirms that “[n]othing could be further from the truth” and

that “[Mr.] Diaz’s immigration status and the implications of

[Mr. Diaz’s] guilty plea were discussed throughout [his]

representation of [Mr. Diaz].”    (Id. ¶ 6.)   Mr. Paul said he

never advised Mr. Diaz that access device fraud was not an

aggravated felony, or that a sentence of no more than one year

would automatically prevent him from being deported.     (Id. ¶ 7.)


                                  12
Rather, Mr. Paul affirms he only advised Mr. Diaz “that in some

felony cases, where a defendant is sentenced to less than one-

year imprisonment, immigration may not deport him; although

there was no guarantee that this would happen in [Mr. Diaz’s]

case.”   (Id. ¶ 8.)   Mr. Paul cites to the plea agreement, pre-

sentence report, and defense submission, as evidence of Mr.

Diaz’s “aware[ness] of the fact that his plea could and would

most likely lead to deportation.”     (Id. ¶ 9.)   Mr. Paul then

summarized the “overwhelming” evidence tending to establish Mr.

Diaz’s guilt and the large disparity between the advisory

Guidelines range applicable to this case (though Mr. Paul

mistakenly noted that this range was 37 to 46 months, rather

than 30 to 37 months) and the much lower sentence Mr. Paul

secured for his client.    (Id. ¶¶ 11-13.)

           With respect to filing a notice of appeal, Mr. Paul

stated that “[Mr. Diaz] never asked [him] to file [a] Notice of

Appeal.”   (Id. ¶ 4.)   “If [Mr. Diaz] had [made such a request],

[Mr. Paul says he] would have filed a Notice of Appeal” and

“would have additionally petitioned the Court to be relieved as

[Mr. Diaz’s] attorney because the only basis for [Mr. Diaz’s]

appeal would be ineffective assistance of counsel.”      (Id.)   Mr.

Paul further stated that “[h]ad [Mr. Diaz] requested that [Mr.

Paul] file a Notice of Appeal, [Mr. Paul] certainly would have

advised the Court of this fact when [he] corresponded to inform


                                 13
[the Court] of [Mr.] Diaz’s May 8, 2015 surrender to Moshannaon

[sic] Valley Correctional [Center] on May 11, 2015.”    (Id. ¶ 5

(citing ECF No. 378, Letter re: Surrender to U.S. Bureau of

Prisons).)

           The Court granted Mr. Diaz leave to respond to Mr.

Paul’s affidavit by filing a personal affidavit setting forth

the specific circumstances of (1) Mr. Diaz’s conversations with

Mr. Paul about the immigration consequences of his guilty plea

and (2) Mr. Diaz’s conversations with Mr. Paul regarding Mr.

Diaz’s alleged request that Mr. Paul file a notice of appeal.

(ECF Dkt. Order Jan. 17, 2020.)    The Court’s order cited caselaw

indicating that “bare assertions [like those made in Mr.

Seidler’s declaration], offered without detail or supporting

documentation, have been found inadequate to support a claim of

ineffective assistance in the face of a credible and

contradictory affidavit by counsel.”    (Id. (quoting United

States v. Rosario, No. 13-CR-514 (NRB), 2015 WL 4629453, at *6

(S.D.N.Y. Aug. 4, 2015)).)

           In response to the Court’s January 17, 2020 order, on

January 30, 2020, Mr. Diaz filed an affidavit which largely

parroted Mr. Seidler’s declaration.    (ECF No. 447, Diaz

Affidavit (“Diaz Aff.”).)    Mr. Diaz did not add any additional

details to corroborate his account of his conversations with Mr.

Paul.   He only makes the conclusory assertion that he made this


                                  14
request “in Court immediately after sentencing.”   (Id. ¶ 5.)

Nor did Mr. Diaz provide any supporting documentation, facts and

circumstances, or other evidence tending to support his bare

assertion that he would not have pleaded guilty but for Mr.

Paul’s allegedly erroneous advice or that he asked Mr. Paul to

file a notice of appeal on his behalf.   Mr. Diaz just says that

he “would not have plead[ed] guilty to the crime of conviction

had [he] been advised by either my attorney or the Court that it

was an Immigration aggravated felony” (id.) and that, “[a]fter

sentencing[,] [he] promptly . . . instructed [his] then[-]

attorney to file a Notice of Appeal” (id. ¶ 6).    Mr. Diaz states

that “[he] ha[s] no other proof of [his request that Mr. Paul

file a notice of appeal], but it took place.”   (Id.)

                        Standard of Review

           Title 28 U.S.C. § 2255 authorizes a federal prisoner

to move to vacate his judgment of conviction “upon the ground

that the sentence was imposed in violation of [the

Constitution], or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral

attack.”   28 U.S.C. § 2255(a).   The Court “shall vacate and set

the judgment aside” if the Court finds that “there has been such

a denial or infringement of the constitutional rights of the

prisoner as to render the judgment vulnerable to collateral


                                  15
attack.”   Id. § 2255(b).   Relief under § 2255 is narrowly

limited out of “‘respect for the finality of criminal sentences,

the efficient allocation of judicial resources, and an aversion

to retrying issues years after the underlying events took

place.’”   Davis v. United States, No. 13-cr-986, 2019 U.S. Dist.

LEXIS 60740, at *5 (S.D.N.Y. Apr. 9, 2019) (quoting United

States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995)).

                             Discussion

           Mr. Diaz filed the instant motion to vacate his

judgment of conviction based on ineffective assistance of

counsel.   Mr. Diaz argues that Mr. Paul provided him with

ineffective assistance of counsel: (1) at pleading, by

misinforming Mr. Diaz of the immigration consequences of his

plea; (2) at sentencing, for unspecified reasons; and (3) in

failing to file a requested appeal.     For the reasons stated

below, the Court is not persuaded by Mr. Diaz’s arguments and

denies his request for relief.

     I.    Preliminary Questions

           A. Waiver

           The Court begins with a brief discussion of whether

Mr. Diaz’s collateral attack waiver bars the instant petition.

“A defendant’s knowing and voluntary waiver of the right to

appeal or collaterally attack his conviction and/or sentence is

enforceable.”   Sanford v. United States, 841 F.3d 578, 580 (2d


                                   16
Cir. 2016).   A waiver is knowing if the “defendant fully

understood the potential consequences of his waiver.”    United

States v. Monzon, 359 F.3d 110, 116 (2d Cir. 2004).    “[P]lea

agreements are to be applied narrowly and construed strictly

against the government,” and “exceptions to the presumption of

the enforceability of a waiver . . . occupy a very circumscribed

area of [this Circuit’s] jurisprudence.”   Sanford, 841 F.3d at

580 (internal quotation marks and citations omitted).

“[A]ppellate and collateral attack waivers may be set aside when

a defendant challenges ‘the constitutionality of the process by

which he waived those rights.’” United States v. Jude, No. 15-

CR-355 (JFK), 2019 WL 3500284, at *2 (S.D.N.Y. Aug. 1, 2019)

(quoting Khan v. United States, No. 07-CR-711 (LAP), 2014 WL

2111677, at *6-7 (S.D.N.Y. Apr. 28, 2014)).

          Mr. Diaz “agree[d] not to file an appeal or otherwise

challenge, by petition pursuant to 28 U.S.C. § 2255 or any other

provision, the conviction or sentence in the event that the

Court impose[d] a term of imprisonment of 41 months or below.”

(Plea Ag. ¶ 4.)   The plea colloquy indicates that Mr. Diaz fully

understood the potential consequences of his waiver.    See United

States v. Hernandez, 242 F.3d 110, 112 (2d Cir. 2001) (holding

that Courts may rely on “the defendant’s sworn statements, made

in open court . . . , that he understood . . . that he was

waiving his right to appeal a sentence below [the stipulated


                                17
maximum sentence]”).   Because the Court imposed a sentence of

five months in custody, Mr. Diaz is barred from collaterally

challenging his attorney’s performance in matters not related to

the constitutionality of the process by which he waived his

rights, such as Mr. Paul’s conduct at sentencing.   Northover v.

United States, No. 11-CR-630 (KMK), 2019 WL 6173704, at *3

(S.D.N.Y. Nov. 19, 2019) (“[A] claim of ineffective assistance

is waived when it relates to counsel’s performance at the

sentence.”).

          Mr. Diaz’s waiver, however, does not bar him from

arguing that Mr. Paul provided ineffective assistance of counsel

at pleading (contending his plea was not voluntary and knowing),

United States v. Lloyd, 901 F.3d 111, 124 (2d Cir. 2018)

(explaining that a defendant’s “guilty plea [is] invalid and his

appeal waiver [is] unenforceable if he prevail[s] on his claim

that he received constitutionally ineffective assistance of

counsel during his plea proceedings”), or that Mr. Paul failed

to file a requested appeal, Riggi v. United States, No. 04-CV-

7852 (JSR), 2007 WL 2245595, at *7 (S.D.N.Y. Aug. 6, 2007)

(“[T]he waiver of rights under section 2255 does not bar . . . a

claim [that counsel failed to file a requested appeal].”);

Campusano v. United States, 442 F.3d 770, 775 (2d Cir. 2006)

(claim of ineffective assistance based on failure to file a

notice of appeal unaffected by plea agreement waiving right to


                                18
appeal).   The Court will, consequently, address these claims on

the merits.

           B. Evidentiary Hearing

           The next question is whether the Court can address Mr.

Diaz’s habeas petition on the record before the Court.    “In

ruling on a motion under § 2255, the district court is required

to hold a hearing ‘[u]nless the motion and the files and records

of the case conclusively show that the prisoner is entitled to

no relief.’”   Gonzalez v. United States, 722 F.3d 118, 130 (2d

Cir. 2013) (citing 28 U.S.C. § 2255).    But “the filing of a

motion pursuant to § 2255 does not automatically entitle the

movant to a hearing.”   Id.   “[T]hat section does not imply that

there must be a hearing where the allegations are ‘vague,

conclusory, or palpably incredible.’”    Id. (quoting Machibroda

131 v. United States, 368 U.S. 487, 495 (1962)).    “[T]he motion

must set forth specific facts supported by competent evidence,

raising detailed and controverted issues of fact that, if proved

at a hearing, would entitle [the movant] to relief.”    Id.

(citing Machibroda, 368 U.S. at 494; United States v. Aiello,

814 F.2d 109, 113-14 (2d Cir. 1987)).

           It is “within the district court’s discretion to

determine the scope and nature of a hearing.”    Raysor v. United

States, 647 F.3d 491, 494 (2d Cir. 2011) (citing Chang v. United

States, 250 F.3d 79, 85–86 (2d Cir. 2001)).    When the judge who


                                    19
tried the underlying proceedings also presides over a § 2255

motion, a full-blown evidentiary hearing may not be necessary.

Puglisi v. United States, 586 F.3d 209, 214–15 (2d Cir. 2009)).

The Court may instead “consider the ‘trial record, letters,

documents, exhibits, affidavits and written interrogatories’ and

may adopt a ‘middle road approach, declining to hold a hearing

and deciding disputed facts on the basis of written

submissions.’”   Rosario v. United States, No. 17-CR-0027 (LTS),

2019 WL 5260784, at *3 (S.D.N.Y. Oct. 17, 2019) (quoting Pham v.

United States, 317 F.3d 178, 184 (2d Cir. 2003)); see also Wang

v. United States, 458 F. App’x 44, 45 (2d Cir. 2012) (summary

order) (“[T]he District Court did conduct an evidentiary

hearing, albeit one limited to the sworn, written submissions of

[petitioner], his former counsel, and the interpreters.”).

          The Court considered whether an evidentiary hearing

would be warranted in this instance.   The Court elected to begin

with a “middle road” approach by soliciting affidavits.    The

Court directed Mr. Paul to respond to the assertions contained

in Mr. Seidler’s declaration, namely, that Mr. Paul misinformed

Mr. Diaz of the immigration consequences of his plea and failed

to file a requested appeal.   Mr. Paul responded with a detailed

and credible affidavit which is supported by, among other

things, the various facts in the record (detailed below)

contradicting Mr. Diaz’s assertions.


                                20
           The Court then directed Mr. Diaz, represented by

counsel, to file an additional affidavit providing factual

enhancement to his otherwise bare and conclusory allegations

regarding his conversations with Mr. Paul about (1) the

immigration consequences of his guilty plea and (2) filing a

notice of appeal.   Mr. Diaz’s responsive affidavit merely

reiterated the conclusory assertions first made in Mr. Seidler’s

declaration and provided none of the requested details

surrounding Mr. Diaz’s conversations with Mr. Paul, or any

corroborating evidence.   In fact, Mr. Diaz expressly

acknowledged that he could provide no other evidence to support

his assertion.   (See Diaz Aff. ¶ 6.)   The undersigned judge is

also familiar with Mr. Diaz and Mr. Paul – an experienced, well-

regarded, and thorough attorney – and the facts and history of

this case.   Raysor, 647 F.3d at 494.   Therefore, no full-blown

evidentiary hearing is necessary, as it would add “little to

nothing” to the Court’s determination of the instant petition.

See, e.g., Beckford v. United States, No. 13-CV-2208 (DLI), 2017

WL 4286615, at *3 (E.D.N.Y. Sept. 26, 2017) (quoting Chang, 250

F.3d at 86).

     II.   Merits

           Having addressed the foregoing preliminary matters,

the Court now turns to the merits of Mr. Diaz’s argument that

Mr. Paul provided ineffective assistance of counsel.    “In all


                                21
criminal prosecutions, the accused shall enjoy the right . . .

to have the Assistance of Counsel for his defence.”    U.S. Const.

Amend. VI.   The accused’s right to effective assistance of

counsel extends to all critical stages of criminal proceedings,

including entry of a guilty plea, Hill v. Lockhart, 474 U.S. 52,

58 (1985), sentencing, Glover v. United States, 531 U.S 198

(2001), and filing a notice of appeal, Roe v. Flores, 528 U.S.

470, 477 (2000).

           In Strickland v. Washington, 466 U.S. 668 (1984), the

United States Supreme Court articulated a “highly demanding” and

“rigorous” standard for ineffective assistance of counsel

claims.   Kimmelman v. Morrison, 477 U.S. 365, 381-82 (1986).

The petitioner must establish both (1) “that his lawyer’s

performance ‘fell below an objective standard of

reasonableness’” (the “performance prong”) and (2) “that ‘there

is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different’” (the “prejudice prong”).    United States v.

Abad, 514 F.3d 271, 275 (2d Cir. 2008) (quoting Strickland, 466

U.S. at 688, 694).   “[T]he great majority of habeas petitions

that allege constitutionally ineffective counsel founder on that

standard.”   Lindstadt v. Keane, 239 F.3d 191, 199 (2d Cir.

2001).    A court need not address the Strickland prongs in a

particular order or even address both prongs “if the defendant


                                 22
makes an insufficient showing on one.”    Strickland, 466 U.S. at

697; Parker v. Ercole, 666 F.3d 830, 834 (2d Cir. 2012) (same).

           To meet Strickland’s performance prong, a petitioner

must show that his counsel’s performance fell below an objective

standard of reasonableness.    Courts “indulge a strong

presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance.”    Strickland, 466 U.S. at

689.   They examine the reasonableness of counsel’s actions,

keeping in mind that “[c]onstitutionally effective counsel

embraces a ‘wide range of professionally competent assistance,’

and ‘counsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of

reasonable professional judgment.’”    Greiner v. Wells, 417 F.3d

305, 319 (2d Cir. 2005) (quoting Strickland, 466 U.S. at 690).

Courts must do their best to “eliminate the distorting effects

of hindsight” (id. (quoting Rompilla v. Beard, 545 U.S. 374, 408

(2005)) and “apply a ‘heavy measure of deference to counsel’s

judgments’” (id. (quoting Strickland, 466 U.S. at 691)).

          To meet Strickland’s prejudice prong, a petitioner

must establish a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.    “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.”    Strickland,

466 U.S. at 694.    Merely showing that counsel’s errors had “some


                                 23
conceivable effect” on the outcome is not enough to satisfy the

prejudice prong, but “a defendant need not show that counsel’s

deficient conduct more likely than not altered the outcome in

the case.”   Id. at 693.

          A. Ineffective Assistance - Pleading

          Mr. Diaz first challenges Mr. Paul’s alleged provision

of incorrect information regarding the consequences of his

guilty plea.   A defense counsel’s failure to inform a defendant

that a guilty plea carries a risk of deportation may constitute

ineffective assistance of counsel.     Padilla v. Kentucky, 559

U.S. 356, 374 (2010); United States v. Couto, 311 F.3d 179, 188

(2d Cir. 2002) (“[A]n affirmative misrepresentation by counsel

as to the deportation consequences of a guilty plea is . . .

objectively unreasonable.”), abrogated on other grounds by

Padilla, 559 U.S. 356.     “[W]here the law clearly dictates that

removal is presumptively mandatory, a defense attorney’s failure

to advise his client of that fact falls below an objective

standard of reasonableness.”     United States v. Halabi, 633 F.

App’x 801, 803 (2d Cir. 2015) (citing Padilla, 559 U.S. at 369)

(performance objectively unreasonable where counsel advised

client he “may” be deported when deportation was mandatory for

the offense to which client pleaded guilty).     Mr. Paul attested

that he advised Mr. Diaz of the immigration consequences of his

guilty plea.   (Paul Aff. ¶ 6.)    Even if Mr. Paul’s performance


                                  24
fell below an objective standard of reasonableness, 3 Mr. Diaz has

not carried his burden of establishing prejudice.

               i. Legal Standard

            “[A] petitioner facing deportation as a result of a

guilty plea can demonstrate prejudice by establishing a

‘reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to

trial.’”    United States v. Nataniel, 2019 U.S. Dist. LEXIS

25187, at *13 (E.D.N.Y. Feb. 13, 2019) (quoting Lee v. United

States, 137 S. Ct. 1958, 1965 (2017)).          The petitioner “must

convince the court that a decision to reject the plea bargain

would have been rational under the circumstances.”            Padilla, 559

U.S. at 372 (citing Roe, 528 U.S. at 480, 486).           The court must



3 Mr. Paul denies making erroneous representations to Mr. Diaz about the

consequences of pleading guilty to the charged access device fraud
conspiracy. A lawyer’s misunderstanding, communicated to a client, as to the
immigration consequences of a plea may constitute ineffective assistance of
counsel. United States v. Couto, 311 F.3d 179, 187 (2d Cir. 2002). A
petitioner’s affirmations during his plea allocution as to the actual
consequences of his guilty plea “preclude any argument that he was uninformed
or misinformed about the immigration consequences of his guilty plea.” See
United States v. Papadakos, 729 F. App’x 41, 46 (2d Cir. 2018), cert. denied
sub nom. Zografidis v. United States, 139 S. Ct. 166 (2018) (“[The
petitioner’s] plea agreement informed him that deportation was ‘presumptively
mandatory,’ and [the petitioner] confirmed in open court that he had read the
plea agreement and reviewed it with his attorney.”). Mr. Diaz made such
affirmations in his plea agreement (Plea Ag. ¶¶ 4, 14) and at his plea
hearing (Plea Tr. at 10:12-11:07), “weigh[ing] heavily against any claim that
[he] did not understand the deportation consequences of his guilty plea.”
United States v. Nataniel, No. 15-cr-588(MKB), No. 17-cv-7605(MKB), 2019 U.S.
Dist. LEXIS 25187, at *16 (E.D.N.Y. Feb. 13, 2019). The Court need not
determine whether Mr. Paul’s performance fell below an objective standard of
reasonableness, however, as Mr. Diaz has failed to establish prejudice, as
required by Strickland.



                                     25
consider “all relevant factors” in considering whether a

decision to reject the government’s plea offer would have been

rational, Gonzalez, 722 F.3d at 132, including “whether pleading

guilty gained [the petitioner] a benefit in the form of more

lenient sentencing,” and “whether the defendant advanced any

basis for doubting the strength of the government’s case against

him,” Halabi, 633 F. App’x at 802 (quoting Chhabra v. United

States, 720 F.3d 395, 408 (2d Cir. 2013)).

          “In determining whether a petitioner has made the

requisite showing, ‘[c]onclusory allegations that [the

petitioner] would have insisted on proceeding to trial are

generally insufficient to establish actual prejudice under

Strickland.’”   Francis v. United States, No. 12-CV-1362 (AJN),

2013 U.S. Dist. LEXIS 25470, at *12 (S.D.N.Y. Feb. 25, 2013)

(quoting Scott v. Superintendent, No. 03–CV–06383, 2006 WL

3095760, *9 (E.D.N.Y. Oct. 31, 2006)).   The Second Circuit

requires “some objective evidence other than the petitioner’s

assertions to establish prejudice.”   Pham v. United States, 317

F.3d 178, 182 (2d Cir. 2003) (finding “objective” evidence of

prejudice resulting from alleged failure to convey plea offer to

include “the undisputed sentencing disparity of at least 113

months between the high end of the government’s [allegedly

unconveyed] plea offer and [the petitioner’s] sentence after a

trial conviction”); see also Zhang v. United States, 543 F.


                                26
Supp. 2d 175, 185 (E.D.N.Y. 2008).     “Particularly where there is

extensive evidence of his guilt, the petitioner must articulate

a convincing basis on which he would have foregone the

substantial benefit resulting from his plea and risked a harsher

sentence at trial.”    Gomez v. United States, No. 10-CV-1886

(CBA), 2013 U.S. Dist. LEXIS 1507, at *16 (E.D.N.Y. Jan. 4,

2013) (internal quotation marks omitted); see also Francis, 2013

U.S. Dist. LEXIS 25470, at * 12.

            A petitioner may also satisfy Strickland’s prejudice

prong by showing that “there was a reasonable probability that

the petitioner could have negotiated a plea that did not impact

immigration status or that he would have litigated an available

defense.”    Kovacs v. United States, 744 F.3d 44, 52 (2d Cir.

2014) (discussing means of establishing prejudice in the plea

context).    The reviewing court must remember that a defendant

has no right to be offered a plea, so the petitioner must

“demonstrate a reasonable probability that the prosecution would

have accepted, and the court would have approved, a deal that

had no adverse effect on the petitioner’s immigration status.”

Id. (citing Missouri v. Frye, 132 S. Ct. 1399, 1410 (2012)).

              ii.   Application

            Mr. Diaz argues that Mr. Paul incorrectly advised him

of the immigration consequences of his guilty plea.    (Diaz Aff.

¶ 5.)   Mr. Diaz alleges that at the time he pleaded guilty, Mr.


                                  27
Paul advised that his conviction would not qualify as an

aggravated felony for immigration purposes if he received a

sentence of no more than one year in custody, making it such

that his removal would not be “near mandatory.”    (Id.)   “That

advice was incorrect,” and, in Mr. Diaz’s view, reflected Mr.

Paul’s confusion of the standards for when fraud and theft

offenses qualify as aggravated felonies.    Compare 8 U.S.C. §

1101(a)(43)(M) (providing that “an offense that involves fraud

or deceit in which the loss to the victim or victims exceeds

$10,000” qualifies as an aggravated felony) with 8 U.S.C. §

1101(a)(43)(G) (providing that “a theft offense . . . for which

the term of imprisonment [is] at least one year” qualifies as an

aggravated felony).   Because of the loss amount at issue, Mr.

Diaz’s fraud offense automatically qualified as an aggravated

felony.   See id.   Mr. Diaz makes the bare assertion that he

would not have pleaded guilty to the charged access device fraud

conspiracy had he known it qualified as an aggravated felony for

immigration purposes, likely resulting in deportation.     (Id.)

           The Court agrees with the Government that Mr. Diaz

cannot establish prejudice in connection with his entry of a

guilty plea.   Mr. Diaz has not presented any facts to explain or

support his contention that he would have proceeded to trial or

that rejecting his plea would have been rational under the

circumstances.


                                 28
          First, Mr. Diaz has not shown that there was a

reasonable probability that Mr. Paul could have negotiated a

plea deal which would not have impacted his immigration status.

Mr. Diaz appears to suggest such an outcome could have been

possible had Mr. Paul negotiated a plea to a theft offense and

secured a sentence of less than one year, or negotiated a plea

to a fraud offense with a loss amount of less than $10,000.

(See Diaz Aff. ¶ 5.)

          With respect to the possibility of pleading guilty to

a theft charge, the Court notes that the Government charged Mr.

Diaz with one count, Conspiracy to Commit Access Device Fraud.

(Ind. ¶ 10.)   No theft charge was cited in the indictment, nor

is there any other indication that the Government would have

agreed to amend the indictment or offer a plea to an information

to allow Mr. Diaz to plead guilty to theft rather than fraud.

          Nor has Mr. Diaz shown a reasonable probability that

Mr. Paul could have negotiated a plea to a fraud offense with a

loss amount of less than $10,000.    See, e.g., Chhabra v. United

States, No. 09-CV-1028, 2010 U.S. Dist. LEXIS 118167, at *17-18

(S.D.N.Y. Nov. 3, 2010) (rejecting claim that counsel was

ineffective for failing to negotiate a plea that would not have

resulted in his deportation because petitioner failed to prove

that the government would have “agree[d] to a plea bargain for

less than what Petitioner readily admits was the actual amount


                                29
of which he defrauded the Government”), aff’d, 720 F.3d 395 (2d

Cir. 2013).   Mr. Diaz, as a member of the fraudulent withdrawal

and cashing conspiracy, was responsible for the loss amount of

$2.4 million.   (Sentencing Tr. at 14:03-11.)   Moreover, the

Government contended that it could establish that Mr. Diaz

withdrew at least $20,000 over the course of the conspiracy,

making it very unlikely the Government would agree to a plea

deal with a loss amount of less than $10,000.    (See id. at

13:05-08; Gov’t Sent. Mem. at 5.)

           There was, in short, no reasonable probability that

Mr. Paul could have negotiated a plea that did not affect Mr.

Diaz’s immigration status.

           Second, Mr. Diaz has not established that he would

have insisted on proceeding to trial without a plea deal which

would have protected him from sustaining an aggravated felony.

Mr. Diaz’s argument is cabined to the conclusory assertion that

he “would not have plead[ed] guilty to the crime of conviction

had [he] been advised by either [Mr. Paul] or the Court that

[the crime of conviction] was an Immigration aggravated felony.”

(Diaz Aff. ¶ 5.)   Mr. Diaz cites no evidence supporting the

position that he would have rejected the Government’s plea

offer.   See, e.g., Gomez, 2013 U.S. Dist. LEXIS 1507, at *17-18

(“[Petitioner] appears to rely on the presumption that the

harshness of removal is in itself sufficient evidence that he


                                30
would have jumped at any chance - even a small one - to avoid

that certain result.   The fact of certain removal, however, does

not, without more, constitute ‘objective evidence’ of what he

was reasonably likely to do had he received accurate advice. . .

.   [Petitioner] was informed by his attorney, his plea

agreement, and [the judge] that deportation was at least a

possible consequence of his plea, and he nonetheless accepted

the government’s . . . agreement.”).

           Taking Mr. Diaz’s statements as true, at the time he

pleaded guilty, he understood that his crime of conviction would

qualify as an aggravated felony for immigration purposes if he

received a sentence of more than one year.    (See Diaz Aff. ¶ 5.)

Despite this fact, Mr. Diaz elected to plead guilty pursuant to

a plea agreement which expressly notified him that he faced an

estimated advisory Guidelines range of 30 to 37 months in

custody.   (Plea Ag. ¶ 2.)   Mr. Diaz understood the applicable

Guidelines range.   (Plea Tr. at 15:02-11.)   Mr. Diaz further

indicated that no one made any promises to him about what

sentence he would receive.    (Id. at 18:11-25.)   Thus, the record

makes clear that even if Mr. Diaz believed he would not be

deported if he received a jail sentence of no more than one

year, he still pleaded guilty with no reasonable expectation

that he would receive such a sentence.    See, e.g., United States

v. Seepersad, 674 F. App’x 69, 71 (2d Cir. 2017) (“Even assuming


                                 31
arguendo that Seepersad’s counsel wrongly advised him that he

would not be deported if he was sentenced to less than a year,

Seepersad cannot demonstrate the requisite prejudice.    The

record makes clear that Seepersad had no reasonable expectation

that he would, in fact, be sentenced to less than a year.      The

sentencing guidelines for his pled-to crime provided for 12 to

18 months’ imprisonment (miscalculated as 15 to 21 months in the

plea agreement), and Seepersad waived his right to appeal any

sentence under 21 months.”).   In fact, Mr. Diaz represented that

he “want[ed] to plead guilty regardless of any immigration

consequences that [his] plea may entail, even if the consequence

is [his] automatic removal from the United States.”   (Plea Ag. ¶

14 (emphasis added).)

          Third, even if Mr. Diaz might not have pleaded guilty

to the charged access device fraud conspiracy had he known that

it would qualify as an aggravated felony, he has made no showing

that it would have been rational to proceed to trial.    The

Government’s case against Mr. Diaz was “overwhelming.”    Bhindar

v. United States, No. 11-CV-3911 (LAP), 2013 WL 171084, at *5

(S.D.N.Y. Jan. 16, 2013) (finding that “it is simply not

rational that [p]etitioner would have rejected the plea

agreement and instead, insisted on going to trial,” where “the

[g]overnment had a plethora of evidence establishing [his]

participation in the conspiracy”); Francis v. United States, No.


                                32
12-CV-1362 (AJN), 2013 WL 673868, at *4 (S.D.N.Y. Feb. 25, 2013)

(finding evidence of guilt overwhelming where evidence included

“time-stamped surveillance videos showing [petitioner] engaging

in the criminal conduct”).    “[T]he government obtained

transaction logs and surveillance images from banks in New York,

New York, at which illegal withdrawals took place.”    (Paul Aff.

¶ 12.)   “Using [Mr. Diaz’s] New York State DMV photographs as

well as images gleaned from social media, the government

positively identified [Mr. Diaz] in multiple surveillance images

of illegal cash withdrawals.”    (Id.)

            Mr. Diaz does not offer any defense which he could

have presented at trial or otherwise identify any weaknesses in

the Government’s case, neither in his attorney’s declaration nor

in response to Mr. Paul’s affidavit summarizing the Government’s

evidence.    There is no evidence that it would have been rational

for Mr. Diaz to have chosen to proceed to trial, or that trial

would have led to anything but conviction and, as a consequence,

deportation.    See Zhang, 543 F. Supp. 2d at 185; Francis, 2013

WL 673868, at *4 (S.D.N.Y. Feb. 25, 2013) (“[T]he evidence

against Defendant was strong, he acknowledges his guilt, and it

is more than reasonable to assume that he would have been found

guilty and faced the same immigration consequences had he

proceeded to trial.”).




                                 33
           Finally, Mr. Diaz cannot credibly claim that he was

prejudiced by any misinformation from Mr. Paul.    As noted above,

Mr. Diaz’s plea agreement stated that “because [Mr. Diaz] is

pleading guilty to a violation of 18 U.S.C. § 1029(b)(2),

removal is presumptively mandatory.”   (Plea Ag. ¶ 14.)   Mr. Diaz

reviewed and signed the plea agreement which noted that he

wished to plead guilty “even if the consequence is [his]

automatic removal from the United States.”    (Id.)   At the plea

hearing, Mr. Diaz indicated that he understood paragraph 14,

which “discusses and informs [him] that [he] . . . will be

subject to removal from the United States.”    (Plea Tr. at 12:16-

22.)   Mr. Diaz understood that, as set forth in paragraph 14,

“[his] removal from the United States is presumed to be

mandatory,” or “[i]n other words, it’s highly likely that [he]

will be removed from the United States.”   (Id. at 13:02-07.)

Mr. Diaz’s own representations, and the Court’s admonishment of

the immigration consequences of his guilty plea, remedy any

potential prejudice from allegedly erroneous information

provided by Mr. Paul.   See, e.g., Whyte v. United States, No.

08-CR-1330 (VEC), 2015 U.S. Dist. LEXIS 103145, at *29 (S.D.N.Y.

Aug. 6, 2015) (noting that if the court had advised the

petitioner that he would be subject to removal, any “prejudice

would have been cured by the Court’s advice because the Court’s




                                34
statement of the law would have superseded his attorney’s

erroneous advice”).

          B. Ineffective Assistance - Sentencing

          Mr. Diaz next makes the conclusory statement that he

received ineffective assistance of counsel at sentencing.

(Seidler Decl. ¶ 1.)   Mr. Diaz does not explain how he believes

Mr. Paul’s submissions and representation at his sentencing were

deficient.   Even if Mr. Diaz had not waived this argument, as

noted above, it is not clear to the Court what, if anything, Mr.

Diaz could challenge with regards to Mr. Paul’s representation

during sentencing.

          First, an attorney’s performance at sentencing falls

below an objective standard of reasonableness where the attorney

fails to follow through with responsibilities that are expected

at the sentencing stage.   See, e.g., Gonzalez, 722 F.3d 118

(failing to meet with defendant until the day of sentencing and

to submit a sentencing memorandum); Johnson v. United States,

313 F.3d 815, 818 (2d Cir. 2002) (failing to challenge error in

the PSR’s computation of petitioner’s offense).    Mr. Paul

participated in all stages of sentencing, submitted a compelling

31-page sentencing memorandum on Mr. Diaz’s behalf, and secured

a sentence for his client of five months, substantially lower

than the advisory Guidelines range of 30 to 37 months.    Against

these facts, and without any further explanation from Mr. Diaz


                                35
as to how Mr. Paul’s performance at sentencing was deficient,

the Court cannot conclude that Mr. Paul’s performance fell below

an objective standard of reasonableness.

            Second, a petitioner is prejudiced if he can show “a

reasonable probability that, but for counsel’s substandard

performance, he would have received a less severe sentence.”

Gonzalez, 722 F.3d at 130 (citing Lafler v. Cooper, 132 S. Ct.

1376, 1387 (2012)); see also Glover v. United States, 531 U.S.

198, 203 (2001) (holding that prejudice is shown where a court

errs in a Guidelines determination, about which counsel did not

argue, and as a result, the defendant’s sentence was increased).

The Court reiterates that Mr. Paul secured a sentence of five

months, one-sixth of the low end of the advisory Guidelines

range.     The Court is hard pressed to imagine how Mr. Paul might

have secured a lower sentence for his client.

            C. Ineffective Assistance - Notice of Appeal

            Mr. Diaz’s final argument is that Mr. Paul failed to

file a requested appeal.    “When a defendant asks his lawyer to

file an appeal and the lawyer fails to do so, the lawyer has

been per se constitutionally ineffective.”    Beckford, 2017 WL

4286615, at *2 (citing Restrepo v. Kelly, 178 F.3d 634, 640 (2d

Cir. 1999)).    “This of course is only true when the court finds

that trial counsel in fact failed to file a requested notice of

appeal.”    Id. (citing United States v. Moreno-Rivera, 472 F.3d


                                  36
49, 52 (2d Cir. 2006) (“What matters for purposes of that claim

is whether [the petitioner’s] trial counsel ‘fail[ed] to file a

requested appeal.’”)).

            As noted above, the district court must ordinarily

“hold a hearing ‘to determine whether the client requested the

appeal . . . without assessing the merits of the requested

appeal.’”    Daragjati v. United States, 598 F. App’x 50, 52 (2d

Cir. 2015) (citing Campusano v. United States, 442 F.3d 770, 776

(2d Cir. 2006)).    Given the Court’s knowledge of the record in

this action and the affidavits submitted by Mr. Diaz and Mr.

Paul, however, the Court concludes that the presentation of live

testimony would add “little or nothing” to the written

submissions and is not necessary to evaluate Mr. Diaz’s claims.

See Chang, 250 F.3d at 85; see also, e.g., Lejhanec v. United

States, No. 99-cv-4387 (ILG), 1999 U.S. Dist. LEXIS 20576, at

*27-28 (E.D.N.Y. Nov. 29, 2999) (“[T]he Court is faced with

nothing more to support [petitioner’s] claim of ineffective

assistance for failure to file an appeal than [petitioner’s]

‘bare, unsubstantiated, thoroughly self-serving, and none too

plausible statement’ that ‘shortly after sentencing’ he

requested that [trial counsel] file a notice of appeal on his

behalf, and [trial counsel] failed to do so.    Against an

affirmation made under penalty of perjury by an officer of the

Court that no such request was made, and in the absence of any


                                 37
other evidence to suggest that petitioner might actually have

suffered a deprivation of his constitutional right to effective

representation by trial and appellate counsel, [petitioner’s]

assertion is simply not sufficient to justify the investment of

judicial resources that a hearing would require.”).

          Judge Irizarry’s recent decision in Beckford v. United

States is instructive.     In Beckford, the petitioner alleged that

he asked his counsel to file a notice of appeal but that counsel

failed to do so.   2017 WL 4286615, at *2.   The petitioner

submitted an affidavit stating that he “ma[d]e it clear to

counsel” that he wanted an appeal and that “[c]ounsel did assure

[him] that he would file the notice of appeal on [his] behalf.”

Id. at *3.   The petitioner’s affidavit “d[id] not include any

other details surrounding his request that [counsel] file a

notice of appeal.”   Id.   Counsel responded through a one-page

declaration stating that “[a]t no point did [the petitioner]

request that [he] file a notice of appeal on his behalf.”     Id.

The petitioner replied to counsel’s declaration but “d[id] not

add further detail regarding his request that [counsel] file a

notice of appeal.”   Id.

          On this record, Judge Irizarry concluded that a

hearing was not necessary.    The petitioner “provide[d] only the

conclusory assertion that he ‘[made] it clear to counsel that

‘yes’ [he] wanted to appeal.’”    Id. (quoting the petitioner’s


                                  38
affidavit).   Judge Irizarry noted that “‘[s]uch bare assertions,

offered without detail or supporting documentation, have been

found inadequate to support a claim of ineffective assistance in

the face of a credible and contradictory affidavit by counsel.’”

Id. at *4 (quoting Rosario, 2015 WL 4629453, at *6).   Moreover,

“[e]ven if [the] [p]etitioner’s sworn and unsworn statements

could be construed as describing the content and nature of his

conversations with his counsel regarding appeal — which is

doubtful — [the] [p]etitioner provide[d] no contemporaneous

evidence of his request, or any communications regarding appeal

in the many months that followed his counsel’s alleged failure

to file a notice of appeal, or an explanation of the grounds on

which he would have expected his counsel to appeal.”   Id.   Judge

Irizarry thus rejected the petitioner’s request for relief.     Id.

          Here, as in Beckford, the totality of the evidence in

the record supports a finding that Mr. Diaz did not request an

appeal.   Mr. Diaz initially claimed through counsel that Mr.

Paul failed to file a requested appeal.   (Seidler Decl. ¶ 5.)

Mr. Seidler’s declaration set forth no specific details of Mr.

Diaz’s alleged conversations with Mr. Paul regarding a notice of

appeal.   (See generally id.)   Even if Mr. Seidler had done so,

he does not have personal knowledge of conversations between Mr.

Diaz and Mr. Paul.   Mr. Paul responded, under oath, that “[Mr.

Diaz] never asked [him] to file [a] Notice of Appeal,” and that


                                 39
“[i]f [Mr. Diaz had requested an appeal], [Mr. Paul] would have

filed a Notice of Appeal” and “would have additionally

petitioned the Court to be relieved because the only basis for

[Mr. Diaz’s] appeal would be ineffective assistance of counsel.”

(Paul Aff. ¶ 4.)   Mr. Paul further indicated that “[h]ad [Mr.

Diaz] requested that [Mr. Paul] file a Notice of Appeal, [Mr.

Paul] certainly would have advised the Court of this fact when

[Mr. Paul] corresponded to inform of [Mr.] Diaz’s May 8, 2015

surrender to Moshannaon [sic] Valley Correctional [Center] on

[M]ay 11, 2015.”   (Id.)

          The Court granted Mr. Diaz leave to respond and

advised that bare assertions were insufficient to overcome a

credible affidavit by counsel.   (ECF Dkt. Order, Jan. 17, 2020.)

Despite being afforded this opportunity to provide additional

details or corroborating evidence, Mr. Diaz’s response did

nothing more than parrot the bare assertions contained in Mr.

Seidler’s affidavit.   (See Diaz Aff. ¶ 5.)

          Conclusory assertions like Mr. Diaz’s, without detail

or supporting documentation, have been found inadequate to

support a claim of ineffective assistance in the face of a

credible and contradictory affidavit by counsel.   See, e.g.,

Garcia v. United States, No. 01-CR-945, 2008 WL 683661, at *5

(S.D.N.Y. Mar. 14, 2008), report and recommendation adopted, No.

04-CV-6020 (RMB) (GWG), 2008 WL 2446840 (S.D.N.Y. June 17, 2008)


                                 40
(rejecting petition where petitioner “said only in the most

conclusory terms that he instructed his counsel to file a notice

of appeal,” without “detail[ing] the content or nature of such

conversations” or “provid[ing] any contemporaneous documents

making the request or documents after the deadline for filing an

appeal that reflect his complaints about [counsel’s] failure to

file the notice”); Rosario, 2015 WL 4629453, at *6 (same);

United States v. Hernandez-Uberia, No. 07-CR-378(SHS), 2010 U.S.

Dist. LEXIS 48256, at *5-6 (S.D.N.Y. May 11, 2010) (denying

petition where counsel “submitted an affidavit to this Court on

this motion stating specifically that [the defendant] ‘never

informed me he wanted me to file a Notice of Appeal’ and that

‘[i]f defendant had done so I would have filed that Notice of

Appeal for him’”); Kapelioujnyi v. United States, 779 F. Supp.

2d 250, 253 (E.D.N.Y. July 29, 2009) (same).

          The circumstances of Mr. Diaz’s situation fail to

establish that he sought an appeal.   Mr. Diaz received a

sentence substantially lower than the advisory Guidelines range,

making it unlikely that Mr. Diaz would seek an appeal.   See,

e.g., Beckford, 2017 WL 4286615, at *5 (“[T]he Court also

considers the unlikelihood that a petitioner who faced a

potentially lengthy sentence at trial and received a significant

reduction by pleading guilty would pursue an appeal.”); Davila-

Bajana v. United States, No. 01-CV-7329 (RR), 2002 WL 2022646,


                               41
at *4 (E.D.N.Y. June 26, 2002) (declining to hold an evidentiary

hearing considering the “extreme unlikelihood that a defendant

would wish to appeal a conviction that reduced a 151-188 month

sentence to 60 months”).    Mr. Diaz also waived his right to

appeal in the event the Court imposed a sentence of less than 41

months, as occurred here.    Garcia, 2008 WL 683661, at *5

(“[U]nlike the situation of a trial, here there is a plea

agreement that specifically waives the right to appeal,

providing further evidence that [the petitioner] would not have

had any reason to ask [his counsel] to file an appeal.”).

          Mr. Diaz did not specify the circumstances of his

alleged conversation(s) with Mr. Paul regarding filing an

appeal, nor did he detail any attempts to follow up with Mr.

Paul about the purportedly requested appeal for many months.

See, e.g., Nicholson v. United States, 566 F. Supp. 2d 300, 305

(S.D.N.Y. 2008) (“[The petitioner] makes no mention of what

efforts, if any, he made during the intervening eight months to

ascertain whether in fact a notice had been filed, or to inquire

about the status of any appeal.    [Counsel’s] Affirmation denies

that [the petitioner] made such a request and says nothing about

receiving any inquiry from [counsel] concerning the matter.     It

would be reasonable to infer that in regards to a matter of such

great import governed by such a short deadline, a person who has

instructed counsel to file an appeal would, at minimum, want to


                                  42
know whether the request was carried out and make some

reasonably prompt effort to obtain information about its

status.”).   Mr. Diaz also provides no information as to how or

when he allegedly discovered that Mr. Paul’s advice regarding

the consequences of his guilty plea was incorrect.     This is

notable because Mr. Diaz claims this was the issue which formed

the basis of his intended appeal.     (See Seidler Decl. ¶ 4.)

Finally, Mr. Paul’s correspondence with the Court just a few

weeks after judgment entered makes no indication that Mr. Diaz

requested an appeal.

          The Court finds that Mr. Diaz has not established that

he asked Mr. Paul to file an appeal.     Mr. Diaz’s claim that Mr.

Paul was ineffective for failing to file an appeal is denied.

                            Conclusion

          For the reasons stated above, Mr. Diaz’s § 2255

petition is DENIED in its entirety.    Because Mr. Diaz has not

made a substantial showing of the denial of a constitutional

right, a certificate of appealability shall not issue.    28

U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 327

(2003) (discussing certificate of appealability standard); Rules

Governing Section 2254 and 2255 Cases, Rule 11 (“The district

court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.”).    The Clerk of




                                43
Court is respectfully directed to enter judgment in favor of

Respondent and close the case.

SO ORDERED.
Dated:    February 18, 2020
          Brooklyn, New York

                                               /s/
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge




                                 44
